Case 21-10028   Doc 2   Filed 01/15/21 Entered 01/15/21 11:40:03   Desc Main
                           Document    Page 1 of 6
Case 21-10028   Doc 2   Filed 01/15/21 Entered 01/15/21 11:40:03   Desc Main
                           Document    Page 2 of 6
Case 21-10028   Doc 2   Filed 01/15/21 Entered 01/15/21 11:40:03   Desc Main
                           Document    Page 3 of 6
Case 21-10028   Doc 2   Filed 01/15/21 Entered 01/15/21 11:40:03   Desc Main
                           Document    Page 4 of 6
Case 21-10028   Doc 2   Filed 01/15/21 Entered 01/15/21 11:40:03   Desc Main
                           Document    Page 5 of 6
Case 21-10028   Doc 2   Filed 01/15/21 Entered 01/15/21 11:40:03   Desc Main
                           Document    Page 6 of 6
